Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00556-CV

                                     IN RE David Allan EDWARDS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 16, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 3, 2015, relator David Allan Edwards filed a pro se petition for writ of

mandamus complaining of the trial court’s failure to rule on various motions in the underlying

civil proceeding. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 12-02-0185-CVA, styled David Allan Edwards v. County Court of
Commissioners of Atascosa County, Texas, pending in the 81st Judicial District Court, Atascosa County, Texas, the
Honorable Thomas F. Lee presiding.